               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00014-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
ROBERT L. BAUER                     )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER

       On the 15TH day of January 2021, this action came before the undersigned, via
videoconference, upon Defendant’s initial appearance after execution of an arrest warrant
issued by the District of District of Columbia, Case Number: 1:21mj-00059-ZMF. There
appeared the Defendant, Robert L. Bauer, in custody, via video, from the Office of the
Federal Bureau of Investigations. Assistant United States Attorney Madison T. Sewell
was present, via video, for the United States of America. The Defendant consented to
have this hearing conducted via videoconference. The proceedings were digitally
recorded.
       The Defendant acknowledged receipt of the Complaint and acknowledged an
understanding of the charges contained therein. The Defendant was advised of his
Constitutional rights including his right to be represented by counsel. The Defendant
advised the Court he will retain counsel in this matter. The Defendant thereby WAIVES
his right to Court-appointed counsel.
       The Defendant was advised of his rights with respect to Rule 5 proceedings as
well as his right to request transfer of the proceedings to this District pursuant to Rule 20
of the Federal Rules of Criminal Procedure to plead guilty as to the charges. The
Defendant advised the Court he waives his right to an identity hearing.
         As to the matter of detention, counsel for the United States advised the Court the
United States is not seeking detention in this action. The Court having heard statements
from the United States, having conferred with the United States Probation Officer and
being otherwise sufficiently advised;
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Appearance Bond along with Order Setting Conditions of Release pending all further
proceedings in this matter.
         IT IS ORDERED the Defendant shall appear before United States Magistrate
Judge Zia M. Faruqui at the United States District Court for the District of Columbia on
Thursday, January 21, 2021, at 1:00 pm, EST, via videoconference (Zoom).
         ENTERED this     January 20, 2021




Copies to:      AUSA Madison T. Sewell
                United States Probation
                US District Court, District of Columbia


  0|30




2|Page
